Exhibit 10.1

Execution Version

OMNIBUS

AMENDMENT NO. 14 TO

RECEIVABLES LOAN AGREEMENT

AMENDMENT NO. 6 TO

SALE AND CONTRIBUTION AGREEMENT

This OMNIBUS AMENDMENT NO. 14 TO RECEIVABLES LOAN AGREEMENT AND AMENDMENT NO. 6
TO SALE AND CONTRIBUTION AGREEMENT (this “Amendment”), effective as of April 22,
2020 (the “Effective Date”), is executed by and among HILTON GRAND VACATIONS
TRUST I LLC, a Delaware limited liability company (together with its successors
and assigns, the “Borrower”), HILTON RESORTS CORPORATION, a Delaware corporation
(the “Seller”), the financial institutions signatory hereto as Managing Agents,
the financial institutions signatory hereto as Conduit Lenders, the financial
institutions signatory hereto as Committed Lenders, BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Securities Intermediary and Paying Agent. Capitalized
terms used, but not otherwise defined herein, shall have the meanings ascribed
thereto in the “Receivables Loan Agreement” (defined below).

WITNESSETH:

WHEREAS, the Borrower, the Managing Agents party thereto, the Administrative
Agent, Wells Fargo Bank, National Association, as Securities Intermediary and
Paying Agent, the Conduit Lenders party thereto, and the Committed Lenders party
thereto are parties to that certain Receivables Loan Agreement dated as of
May 9, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Receivables Loan Agreement”);

WHEREAS, the Borrower and the Seller are party to that certain Sale and
Contribution Agreement, dated as of May 9, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale and Contribution
Agreement”);

WHEREAS, as provided herein, the parties hereto have agreed to amend certain
provisions of the Receivables Loan Agreement and the Sale and Contribution
Agreement, each as further described below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment to the Receivables Loan Agreement. Effective as of the
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Receivables Loan Agreement is hereby amended as
follows:

1.1    Section 1.01 is hereby amended by amending and restating the definitions
of “Delinquency Ratio”, “Securitized Portfolio” and “Securitized Portfolio
Delinquency Level” in their entirety as follows:

“Delinquency Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, computed by dividing (i) the aggregate Timeshare Loan Balances of
all Pledged Timeshare Loans that were Over Sixty-Day Delinquent Timeshare Loans
as of the last day of such Collection Period and were not substituted for or
repurchased prior to the related Distribution Date (with the outstanding
principal balance of each such Pledged Timeshare Loan determined as of the last
day of the Collection Period in which such Pledged Timeshare Loan became an Over
Sixty-Day Delinquent Timeshare Loan) by (ii) the aggregate Timeshare Loan
Balances of all Pledged Timeshare Loans as of the last day of such Collection
Period.



--------------------------------------------------------------------------------

“Securitized Portfolio” shall mean, as of any date (including as of any prior
Distribution Dates on or after April 25, 2019), all timeshare loans included in
the Collateral or financed by any special purpose entity that is wholly-owned by
HRC or for which HRC is acting as the sponsor (within the meaning of Regulation
AB) thereof, and which satisfy each of the following three clauses:
(A) originated by the Servicer or an Affiliate thereof, (B) which are serviced
by the Servicer and (C) the related property for which is managed by HRC or an
affiliate thereof (including the timeshare loans in all term issuances, all
warehouse facilities and other term securitization facilities that are
outstanding as of such date).

“Securitized Portfolio Delinquency Level” shall mean, for any Collection Period,
the quotient (expressed as a percentage), computed by dividing (i) the sum of
all Timeshare Loan Balances of all Timeshare Loans included in the Securitized
Portfolio that were Over-Sixty Day Delinquent Timeshare Loans as of the last day
of such Collection Period (exclusive of Timeshare Loans that became Defaulted
Timeshare Loans on or before the last day of such Collection Period) (with the
outstanding principal balance of each such Timeshare Loan determined as of the
last day of the Collection Period in which such Timeshare Loan became an
Over-Sixty Day Delinquent Timeshare Loan) by (ii) the aggregate Timeshare Loan
Balance of all Timeshare Loans in the Securitized Portfolio on the last day of
such Collection Period; provided, that for the April 2020, May 2020, June 2020,
July 2020, August 2020 and September 2020 Collection Periods, clause (i) above
shall not include the Timeshare Loan Balances of any Timeshare Loans for which
the related seller has exercised its option, if any, to repurchase or substitute
such Timeshare Loan in accordance with the related transaction documents.

1.2    Section 1.01 is hereby amended by adding the following definition in the
appropriate alphabetical order:

“Over Sixty-Day Delinquent Timeshare Loan/Defaulted Timeshare Loan” means an
Over Sixty-Day Delinquent Timeshare Loan or a Defaulted Timeshare Loan.

1.3    Section 5.02 is hereby amended by adding the following at the end of the
section:

“(h)    Securitized Portfolio. On a quarterly basis, promptly, but in no event
more than forty-five (45) days after the end of each fiscal quarter, a report
reflecting the various Securitized Portfolio delinquency ratios, calculated as
follows:

 

  (i)

the percentage equivalent of a fraction (A) the numerator of which is equal to
the sum of all Timeshare Loan Balances of all Timeshare Loans included in the
Securitized Portfolio that were more than 30 days but less than 91 days
delinquent on the last day of the related fiscal quarter and (B) the denominator
of which is equal to the aggregate Timeshare Loan Balance of all Timeshare Loans
in the Securitized Portfolio on the last day of such fiscal quarter.

 

2



--------------------------------------------------------------------------------

  (ii)

the percentage equivalent of a fraction (A) the numerator of which is equal to
the sum of all Timeshare Loan Balances of all Timeshare Loans included in the
Securitized Portfolio that were 91 days or more but less than 121 days
delinquent on the last day of the related fiscal quarter and (B) the denominator
of which is equal to the aggregate Timeshare Loan Balance of all Timeshare Loans
in the Securitized Portfolio on the last day of such fiscal quarter.

 

  (iii)

the percentage equivalent of a fraction (A) the numerator of which is equal to
the sum of all Timeshare Loan Balances of all Timeshare Loans included in the
Securitized Portfolio that were 121 or more days delinquent on the last day of
the related fiscal quarter and (B) the denominator of which is equal to the
aggregate Timeshare Loan Balance of all Timeshare Loans in the Securitized
Portfolio on the last day of such fiscal quarter.

(provided, that the requirements of this Section 5.02(h) with respect to the
delivery of the delinquency ratios shall be deemed satisfied by publicly filing
HGVI’s Form 10-Q for such fiscal quarter with the Securities and Exchange
Commission, and such delinquency ratios shall be deemed to have been delivered
to the Administrative Agent under this Section 5.02(h) on the date such Form
10-Q has been posted on the SEC website accessible through
http://www.sec.gov/edgar/searchedgar/webusers.htm or such successor webpage of
the SEC thereto).”

SECTION 2.    Amendment to the Sale and Contribution Agreement. Effective as of
the Effective Date, and subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Sale and Contribution Agreement is hereby
amended as follows:

2.1    Section 2.7(c) is hereby amended and restated in its entirety as follows:

“(c)    Optional Repurchases and Substitutions of Timeshare Loans.

(i)    If the Seller and any Obligor of a Transferred Timeshare Loan agree that
such Obligor may (A) reconvey and retransfer the related Timeshare Interest in
satisfaction of such Transferred Timeshare Loan and simultaneously purchase a
new Timeshare Interest or a new timeshare interest in a resort managed by the
Seller or an Affiliate thereof other than a Resort with the proceeds of a new
timeshare loan or (B) acquire a new Timeshare Interest in addition to its
existing Timeshare Interest and pay the purchase price for such new Timeshare
Interest with the proceeds of a new Timeshare Loan that is secured by one or
more Mortgages relating to both such Timeshare Interests and combines the amount
advanced in respect of such new Timeshare Interest with the amount owing by such
Obligor under such Transferred Timeshare Loan (each a

 

3



--------------------------------------------------------------------------------

“Timeshare Loan Upgrade”), the Seller shall have the option, but not the
obligation, to repurchase such Transferred Timeshare Loan prior to the Timeshare
Loan Upgrade and either pay the Repurchase Price for such Transferred Timeshare
Loan by forwarding to the Collection Account the Repurchase Price for such
Transferred Timeshare Loan or substituting a Qualified Substitute Timeshare Loan
for such Transferred Timeshare Loan and paying the related Substitution
Shortfall Amount, if any, in accordance with Section 2.7(d) not later than the
Distribution Date with respect to the Collection Period during which such
Timeshare Loan Upgrade shall have occurred; provided, however, that the Seller’s
option to repurchase or substitute any Transferred Timeshare Loans subject to
Timeshare Loan Upgrades pursuant to this Section 2(c)(i) will be limited on any
date to an amount equal to 20.0% of the highest aggregate Cutoff Date Loan
Balances of all Transferred Timeshare Loans owned by the Purchaser since the
Closing Date or, if a Refinancing shall have occurred, since the most recent
Refinancing Date, less the aggregate Timeshare Loan Balances of all Transferred
Timeshare Loans that have become subject to Timeshare Loan Upgrades (as of the
dates of such Timeshare Loan Upgrades) previously repurchased or substituted at
the option of the Seller pursuant to this Section 2.7(c)(i) since the Closing
Date or, if a Refinancing shall have occurred, since the most recent Refinancing
Date.

(ii)    The Seller shall have the option, but not the obligation, on any date,
to either (i) repurchase an Over Sixty-Day Delinquent Timeshare Loan/Defaulted
Timeshare Loan from the Purchaser for a price equal to the Repurchase Price
therefor, or (ii) substitute one or more Qualified Substitute Timeshare Loans
for an Over Sixty-Day Delinquent Timeshare Loan/Defaulted Timeshare Loan and pay
the related Substitution Shortfall Amount, if any, in accordance with
Section 2.7(d), in each case not later than the Distribution Date with respect
to the Collection Period during which such Timeshare Loan became an Over
Sixty-Day Delinquent Timeshare Loan/Defaulted Timeshare Loan; provided, however,
the aggregate Timeshare Loan Balances of all Over Sixty-Day Delinquent Timeshare
Loans/Defaulted Timeshare Loans that may be repurchased and/or substituted
pursuant to this Section 2.7(c)(ii) shall be limited on any date to an amount
equal to the amount by which (x) 20.0% of the highest aggregate Cutoff Date Loan
Balances of all Transferred Timeshare Loans owned by the Purchaser since the
Closing Date or, if a Refinancing shall have occurred, since the most recent
Refinancing Date, exceeds (y) the aggregate Timeshare Loan Balances of all Over
Sixty-Day Delinquent Timeshare Loans/Defaulted Timeshare Loans (as of the date
they became Over Sixty-Day Delinquent Timeshare Loans/Defaulted Timeshare Loans,
as applicable) previously repurchased or substituted at the option of the Seller
pursuant to this Section 2.7(c)(ii) since the Closing Date or, if a Refinancing
shall have occurred, the sum of (A) the aggregate Timeshare Loan Balances of all
Over Sixty-Day Delinquent Timeshare Loans/Defaulted Timeshare Loans repurchased
or substituted at the option of the Seller since the most recent Refinancing
Date and (B) the product of (1) the Remaining Percentage with respect to such
Refinancing Date and (2) the amount calculated in accordance with this clause
(y) on the Distribution Date immediately preceding such Refinancing Date, after
giving effect to any repurchases or substitutions of Over Sixty-Day Delinquent
Timeshare Loans/Defaulted Timeshare Loans on or prior to such Distribution
Date.”

 

4



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
Effective Date upon the satisfaction of the Administrative Agent having received
counterparts of this Amendment executed by each of the parties hereto.

SECTION 4. Representations, Warranties and Confirmations. The Borrower hereby
represents and warrants that:

4.1    It has the power and is duly authorized, including by all limited
liability company action on its part, to execute and deliver this Amendment.

4.2    This Amendment has been duly and validly executed and delivered by it.

4.3    This Amendment, the Receivables Loan Agreement and the Sale and
Contribution Agreement as amended hereby, constitute legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms.

4.4    Immediately prior, and after giving all effect, to this Amendment, the
covenants, representations and warranties of the Borrower set forth in the
Receivables Loan Agreement are true and correct in all material respects as of
the date hereof (except to the extent such representations or warranties relate
solely to an earlier date and then as of such date).

4.5    Immediately prior, and after giving all effect, to this Amendment, no
event, condition or circumstance has occurred and is continuing which
constitutes a Servicer Termination Event, Unmatured Servicer Termination Event,
Default or Event of Default.

SECTION 5. Delivery of Executed Amendment. The Borrower covenants and agrees
that it will deliver an executed copy of this Amendment to the Servicer, the
Paying Agent, the Backup Servicer and the Custodian promptly following the
effectiveness hereof.

SECTION 6. Entire Agreement. The parties hereto hereby agree that this Amendment
constitutes the entire agreement concerning the subject matter hereof and
supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.

SECTION 7. Effectiveness of Amendment. Except as expressly amended by the terms
of this Amendment, all terms and conditions of the Sale and Contribution
Agreement, the Receivables Loan Agreement and the other Facility Documents, as
applicable, shall remain in full force and effect and are hereby ratified and
confirmed. This Amendment shall not operate as a consent, waiver, amendment or
other modification of any other term or condition set forth in the Sale and
Contribution Agreement, the Receivables Loan Agreement and the other Facility
Documents or any right, power or remedy of the Administrative Agent or any
Managing Agent or Lender under the Sale and Contribution Agreement, the
Receivables Loan Agreement and the other Facility Documents, except as expressly
modified hereby. Upon the effectiveness of this Amendment, each reference in the
Sale and Contribution Agreement or the Receivables Loan Agreement to “this
Agreement”, “this Sale and Contribution Agreement” or “this Receivables Loan
Agreement” or words of like import shall mean and be references to the Sale and
Contribution Agreement or the Receivables Loan Agreement, as applicable, as
amended hereby, and each reference in any other Facility Document to the Sale
and Contribution Agreement or Receivables Loan Agreement or to

 

5



--------------------------------------------------------------------------------

any terms defined in the Sale and Contribution Agreement or Receivables Loan
Agreement which are modified hereby shall mean and be references to the Sale and
Contribution Agreement or Receivables Loan Agreement, as applicable, or to such
terms as modified hereby.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Binding Effect. This Amendment shall be binding upon and shall be
enforceable by parties hereto and their respective successors and permitted
assigns.

SECTION 10. Headings. The Section headings herein are for convenience only and
will not affect the construction hereof.

SECTION 11. Novation. This Amendment does not constitute a novation or
termination of the Receivables Loan Agreement, the Sale and Contribution
Agreement or any Facility Document and all obligations thereunder are in all
respects continuing with only the terms thereof being modified as provided
herein.

SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by electronic mail in a “.pdf” file shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 13. Fees, Costs and Expenses. The Borrower agrees to pay on demand all
reasonable fees and out-of-pocket expenses of Morgan, Lewis & Bockius LLP,
counsel for the Administrative Agent, incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith.

SECTION 14. Electronic Signatures.     This Amendment shall be valid, binding,
and enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the UCC (collectively, “Signature Law”), in each case
to the extent applicable. Each faxed, scanned, or photocopied manual signature,
or other electronic signature, shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Each party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
For the avoidance of doubt, original manual signatures shall be used for
execution or indorsement of writings when required under the UCC or other
Signature Law due to the character or intended character of the writings.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the date
first above written.

 

HILTON GRAND VACATIONS TRUST I LLC, as Borrower By:  

/s/ Ben Loper

Name:   Ben Loper Title:   Vice President & Treasurer HILTON RESORTS
CORPORATION, as Seller By:  

/s/ Ben Loper

Name:   Ben Loper Title:   Vice President & Treasurer

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as Administrative Agent By:  

/s/ Carl W. Anderson

Name:   Carl W. Anderson Title:   Managing Director BANK OF AMERICA, N.A. as a
Committed Lender and a Managing Agent By:  

/s/ Carl W. Anderson

Name:   Carl W. Anderson Title:   Managing Director

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH as a Committed Lender and a Managing Agent By:
 

/s/ Robert Sannicandro

Name:   Robert Sannicandro Title:   Managing Director By:  

/s/ Kai Ang

Name:   Kai Ang Title:   Director

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC. as a Committed Lender and a Managing Agent By:  

/s/ Chin-Yong Choe

Name:   Chin-Yong Choe Title:   Director SHEFFIELD RECEIVABLES COMPANY LLC, as a
Conduit Lender By:   Barclays Bank PLC,   as attorney-in-fact By:  

/s/ Chin-Yong Choe

Name:   Chin-Yong Choe Title:   Director

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Lender and a Managing
Agent By:  

/s/ Leigh Poltrack

Name:   Leigh Poltrack Title:   Director

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, successor by merger to SunTrust Bank, as a Committed Lender and a
Managing Agent By:  

/s/ Ileana Chu

Name:   Ileana Chu Title:   SVP

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed: GRAND VACATIONS SERVICES LLC, as Servicer By:  

/s/ Mark Laurent

Name:   Mark Laurent Title:   VP Portfolio Services

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Paying Agent and Securities
Intermediary By:  

/s/ Jennifer C. Westberg

Name:   Jennifer C. Westberg Title:   Vice President Acknowledged and Agreed:
WELLS FARGO BANK, NATIONAL ASSOCIATION as Backup Servicer and Custodian By:  

/s/ Jennifer C. Westberg

Name:   Jennifer C. Westberg Title:   Vice President

[Signature Page to Omnibus Amendment No. 14 to Receivables Loan Agreement and
Amendment No. 6 to Sale and Contribution Agreement]